UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7825



DAVID CHARLES DIEHL,

                                             Petitioner - Appellant,

          versus


DAVID E. MITCHELL,

                                              Respondent - Appellee.


Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-03-346)


Submitted:   March 18, 2005                 Decided:   March 31, 2005


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Charles Diehl, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Charles Diehl, a North Carolina prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).       An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       We have independently reviewed the

record and conclude that Diehl has not made the requisite showing.

Accordingly,   we   deny   Diehl’s   motion    for   a   certificate   of

appealability and his motion for a trial transcript at government

expense, and we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               DISMISSED


                                - 2 -